Citation Nr: 0126674	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  94-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits for the 
appellant and on behalf of their minor child until January 
14, 1988, and on behalf of their child from January 15, 1988 
to May [redacted], 2001.  


REPRESENTATION

Veteran represented by:	Richard F. Curley, Attorney at 
Law 


WITNESSES AT HEARINGS ON APPEAL

Veteran and appellant
ATTORNEY FOR THE BOARD

J. A. Markey, Counsel

INTRODUCTION

The veteran had active duty from October 1976 to September 
1979 that has not been verified and from June 1980 to 
November 1985 that has been verified.  This matter comes to 
the Board of Veterans' Appeals (Board) from an October 1989 
special apportionment decision by the VA Regional Office (RO) 
in Philadelphia, Pennsylvania, in which it was determined 
that the appellant, who was the veteran's separated spouse at 
that time, was not entitled to an apportionment of the 
veteran's disability compensation.  The appellant perfected 
an appeal of that decision.

In January 1996, the Board remanded this matter to the RO for 
further development.

The appellant offered testimony at a hearing held before a 
member of the Board at the RO (i.e. a Travel Board hearing) 
in San Diego, California in July 1997.  Thereafter, in a 
January 1998 decision, the Board granted the appellant an 
apportionment of the veteran's disability compensation in an 
amount equal to the increase in his compensation for a 
dependent spouse and child.  Thereafter, the veteran appealed 
this matter to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).  

In September 1998, while the case was pending, the VA's 
Office of General Counsel filed an unopposed motion (Motion) 
requesting that the Court vacate the Board's January 1998 
decision, and requested that the case be remanded to the 
Board for further development and readjudication in 
accordance with the Motion.  

In November 1998, the Court granted the Motion, vacated the 
Board's January 1998 decision and remanded the case to the 
Board.  

In August 1999, the Board again remanded this matter to the 
RO, and the veteran offered testimony at Travel Board 
hearings held in December 2000 and July 2001, in 
Philadelphia, Pennsylvania.  

The record reflects that during the course of this appeal, 
specifically on January [redacted], 1998, the appellant and the 
veteran were divorced.  At that time, by law, the appellant 
was no longer eligible for an apportioned share of the 
veteran's VA compensation benefits, as she was no longer his 
"spouse."  See 38 U.S.C.A. § 101(31) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.500(d) (2001).  As well, 
on May [redacted], 2001, the veteran's and appellant's child turned 
18 years of age, and at that time, by law, the appellant was 
no longer eligible for an apportioned share of the veteran's 
VA compensation benefits on the child's behalf, as she was no 
longer a "child" for VA benefits purposes (it has not been 
alleged that the child was incapable of self-support prior to 
reaching age 18 or that she was completing her education past 
that age).  See 38 U.S.C.A. § 101(4) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.57 (2001).

FINDINGS OF FACT

1.  From May 1986 until their divorce in January 1998, the 
appellant was the veteran's separated spouse, and from May 
1986 she was the custodian of their minor child, who turned 
18 years of age in May 2001.

2.  From May 1986, the veteran did not reside with the 
appellant or their minor child, and he did not reasonably 
discharge his responsibility to provide for their support.
3.  The evidence does not demonstrate that an apportionment 
of the veteran's VA disability compensation in an amount 
equal to the increase in his compensation for a dependent 
spouse and one minor child would cause undue hardship for the 
veteran.

CONCLUSION OF LAW

The criteria for an apportionment to the appellant of the 
veteran's VA disability compensation in an amount equal to 
the increase in his compensation for a dependent spouse and 
one minor child have been met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that, essentially, she is entitled to an 
apportionment of the veteran's VA disability compensation for 
herself and on behalf of their minor child from September 
1988 to January [redacted], 1998, and on behalf of the child from 
January 15, 1998 to May [redacted], 2001.  The appellant filed her 
claim for an apportioned share of the veteran's benefits in 
September 1988, and, as noted in the introduction portion of 
this decision, she and the veteran were divorced in January 
1998.  Further, their child attained the age of 18 years in 
May 2001.  As such, of foremost importance in adjudicating 
this matter is the review of evidence relevant to the time 
period from the date of the claim to May 2001.  See 38 C.F.R. 
§§ 3.400(e); 3.500(d) (2001).  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse is not residing with the veteran and the veteran is 
not discharging his or her responsibility for the spouse's 
support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2001).  

In addition, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest. 38 C.F.R. § 3.451 (2001).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties.  Id.  

The evidence shows that the veteran became entitled to 
disability compensation for various disorders with a combined 
rating of 40 percent effective in November 1985.  In his 
December 1985 claim he reported being married and residing 
with the appellant, and that he had two minor children, 
including his and the appellant's daughter, born in May 1983.  
In July 1987, his award was amended to reflect his status as 
a veteran with a spouse and two dependent children effective 
in December 1985.  He thus received additional compensation 
benefits for his dependents during the relevant period at 
issue in this appeal.  

In an April 1987 Declaration of Status of Dependents the 
veteran reported that he was still married to the appellant, 
but that they had separated.  He noted that he contributed 
$50-$60 per month to the appellant for her support.  In 
addition to the two minor children previously reported, he 
reported a third child who was born in May 1985 to someone 
other than the appellant (the Board notes that the child 
relevant to this matter - the veteran and appellant's child - 
is hereinafter referred to, for simplicity's sake, as the 
"minor child").  In a December 1987 rating decision the 
combined rating for his service-connected disabilities was 
increased to 60 percent effective in November 1985.

Of record is a copy of an April 1988 temporary order of 
support issued by a Pennsylvania court (also referred to as 
"court") which indicates that the veteran was ordered to 
pay $50.00 per month to the appellant for child support, plus 
$5.00 per month toward an arrearage in the child support that 
he owed.  A July 1988 letter from the Assistant District 
Attorney (D.A.) in the Child Support Enforcement Unit in 
Philadelphia, Pennsylvania, reflects that the veteran was 
involved in an enforcement action pertaining to the payment 
of child support for the minor child.  The D.A. stated that 
he had contacted VA and that VA personnel had suggested that 
the appellant provide information regarding marital status 
and need for support, and request an apportionment of the 
veteran's VA benefits.  

Through an August 1988 letter, received on September 2, 1988, 
the appellant filed a claim for an apportioned share of the 
veteran's compensation.  She reported that she and the 
veteran had been separated since May 1986 and that she had 
serious financial problems since their separation.  She noted 
that the veteran had provided a total of $150.00 in support 
for their minor child since their separation.  

A copy of a September 1988 order of support issued by the 
court indicates that the veteran was ordered to pay $120.00 
per month to the appellant for child support, plus $5.00 per 
month toward an arrearage in the child support that he owed.

In a statement received in December 1988, the veteran 
reported that he contributed $100 per month for the support 
of the appellant and minor child, and related that the grant 
of an apportionment to the appellant would cause him undue 
hardship. 

Based on the veteran's assertions, and because the appellant 
failed to respond to the RO's November 1988 request for 
information, the RO, in an April 1989 special apportionment 
decision, denied the appellant's claim for an apportionment.

In a June 1989 rating decision the combined disability rating 
for the veteran's service-connected disabilities was 
increased to 70 percent effective in August 1987.  By a later 
rating decision, the combined evaluation was increased to 80 
percent disabling, also effective in August 1987.

In July 1989 the appellant again claimed entitlement to an 
apportionment of the veteran's disability compensation.  She 
indicated that her monthly income, including Social Security 
benefits for the minor child, was $1,297.66 per month, and 
that she had average monthly expenses of $1,190.33 per month.  
She reported $120.00 per month for food for herself and the 
minor child, but did not report any expenses for clothing, 
medical care, or school supplies.  

In a September 1989 statement, the veteran reported having 
monthly income of $1,319.00 and monthly living expenses of 
$914.00, including $200 in medical expenses.  He also stated 
that he paid $500.00 per month for the support of the 
appellant and his three minor children, including $100.00 to 
the appellant, and submitted copies of money orders showing 
payments of $100.00 each month in July, August, and September 
1989.  The veteran claimed that financial hardship would 
result if the appellant received an apportionment of his 
compensation. 

An October 1989 notice from the Maryland State Child Support 
Enforcement Administration indicates that at that time the 
veteran was in arrears $1,805.00 in his child support 
payments for the minor child.  A December 1989 Pennsylvania 
court order reflects that he was ordered to pay $100.00 per 
month for her support, plus $25.00 per month on the child 
support arrearage.  

An April 1992 Pennsylvania court order indicates that a bench 
warrant issued for the veteran a week previously was 
withdrawn and that he was to pay $125 toward the arrearage 
that day.  A June 1992 child support payment history provided 
by the court shows that he paid a total of $355.00 in 1988, 
$725.00 in 1989, $1,090.00 in 1990, $175.00 in 1991, and 
$125.00 in 1992.  At that time, the veteran was $3,170.00 in 
arrears in his child support.  

In a November 1992 rating decision the veteran was granted a 
total disability rating based on individual unemployability, 
effective from August 1989.  A February 1995 Financial Status 
Report (FSR) shows that the veteran reported receiving 
$2648.00 in monthly income and having $2300.00 in monthly 
expenses, including $550.00 for rent, $250.00 for food, 
$300.00 for utilities and telephone, $115.00 for television 
cable, $250.00 for transportation, $50.00 for cleaning, 
$150.00 for "miscellaneous," and $600.00 for the support of 
his three children.

In support of her claim, in February 1996 the appellant 
submitted a copy of a 1987 settlement agreement showing that 
the veteran received $50,000.00 as the result of the injuries 
incurred in a 1985 motor vehicle accident.  A copy of a 
January 1988 check from the veteran's attorneys indicates 
that the appellant, as a named plaintiff in the suit due to 
her loss of consortium during the veteran's extensive 
hospitalization, received $1,000.00 as her share of the 
settlement.  She also submitted a copy of a letter from the 
veteran, the date of which is not shown, in which he stated 
that he would not pay her any child support until their 
divorce was granted.

In a January 1996 letter the appellant reported that her 
primary motive for seeking an apportionment of the veteran's 
disability compensation was because she had great difficulty 
getting him to pay child support, and because the payments 
were always late when paid.  She stated that he started 
paying child support regularly when she claimed an 
apportionment of his compensation, but stopped paying 
regularly in November 1990.  The appellant denied having 
received any child support from the veteran since April 1992, 
and stated that the veteran always had some means of 
contacting her through other individuals.  She further stated 
that, at the time, she was unemployed and supporting herself 
and the minor child on unemployment benefits, and asked for 
an apportionment of $400.00 per month of the veteran's 
disability compensation.

In an April 1996 statement the appellant reported receiving 
an average monthly income of $1,404.00 and having average 
monthly expenses of $1,949.83 in 1989; average monthly income 
of $1,659.00 and expenses of $1,911.18 in 1990; average 
monthly income of $1,674.50 and expenses of $1,986.18 in 
1991; average monthly income of $1,410.41 and expenses of 
$1,881.18 in 1992; and average monthly income of $810.00 and 
expenses of $1,403.00 in 1993.  She stated that she and the 
veteran were still married, although a divorce petition had 
been filed in 1988.  The appellant also reported receiving 
$585.00 from the 1987 court settlement, after the payment of 
attorney fees.  She also reported having received child 
support payments from the veteran for the minor child as 
shown in the June 1992 child support payment history provided 
by the court.

During a July 1997 Travel Board hearing the appellant 
testified that she and the veteran were still legally 
married, although a divorce action was pending.  She stated 
that the minor child had remained in her custody since she 
and the veteran separated in 1986, and that she had not 
received any child support from the veteran since 1992.  
Further, the appellant testified that she had attempted to 
enforce the court's order for the veteran to pay child 
support, but had not been successful.  She stated that she 
had been unemployed since May 1997 and would be attending 
college part-time in the fall.  She stated that she and the 
minor child were living with someone who was providing them 
with financial support, and that she received $112.00 per 
month for the minor child in Social Security benefits.  The 
appellant denied having any assets, and stated that the 
veteran's failure to provide her and their minor child with 
support had caused her definite financial hardship.  She 
stated that she was not sure of the amount that should be 
apportioned.

Subsequent to the Board's January 1998 decision in this 
matter, a statement signed in April 1996 and other evidence 
were received from the veteran.  In the statement, the 
veteran reported receiving an average monthly income of 
$1,350.00 and having average monthly expenses between 
$1,010.00 and $1,060.00 in 1989; average monthly income of 
$1,350.00 and expenses between $1,005.00 and $1,055.00 in 
1990; average monthly income of $1,370.00 and expenses 
between $1,020.00 and $1,070.00 in 1991; average monthly 
income of $1,400.00 and expenses of about $1,050.00 in 1992; 
average monthly income of $2,533.00 and expenses of about 
$1,595 in 1993; average monthly income of $2,558.00 and 
expenses of about $1,605.00 in 1994; average monthly income 
of $2,672.00 and expenses of about $1,675.00 in 1995; and 
average monthly income of $2,692.00 and expenses of about 
$1,845 in 1996.  The veteran also reported that he made 
monthly support payments in the amount of $100 in 1989 and 
1990.  

An undated FSR (presumably submitted with the April 1996 
statement) reflects the veteran's average monthly income of 
$2,782.00 and expenses of $2,350.00 which included $300 for 
food and $150 for cable television).  

Also attached to this statement are support order receipts 
from the Pennsylvania court showing payments as follows: $100 
and $25 in December 1989, $100 and $25 in February 1990; $100 
in May 1990; $25 in June 1990; $100 in July 1990; $100 in 
September 1990; $100 in October 1990; $100 in November 1990; 
$75 in April 1991; $125 in April 1992; $300 and $100 in 
February 1993; $125 in March 1993; $100 in April 1993; $100 
in June 1993; $200 in September 1993; and $25 in November 
1994.  The veteran indicated that these were only some of his 
support receipts, and that his attorney in Maryland had the 
others.  A copy of the veteran's October 1993 petition to 
suspend support payments is also attached (due to the 
appellant's unknown whereabouts); there is no indication as 
to what, if any, court action was taken on this petition.  

In his April 1996 statement, the veteran further indicated 
that he was willing to give $75 per month for the support of 
the minor child.  

A copy of a court order reflects that the veteran and 
appellant were divorced on January [redacted], 1998.

A FSR received in July 1998 reflects the veteran's average 
monthly income of $2,889.00 and expenses of $2,119.00.  A 
copy of a document from the State of California reflects that 
as of August 1998, the veteran owed $8,812.65 in child 
support, and that legal action was pending.  

During the December 2000 Travel Board hearing, the veteran's 
attorney stated that the appellant began claiming support 
from the veteran in 1988, first through the Maryland court 
system, and then in Pennsylvania.  He noted that she was 
initially awarded $50 per month, but that during that year 
this was increased to $75 and then to $120 plus $5 paid 
towards an arrearage.  The attorney noted that in 1989 
monthly support was reduced to $100 plus $25 towards the 
arrearage, and that this was continued into 1992.  He 
admitted that the veteran did not make every monthly payment, 
but made payments when possible.  

The veteran's attorney further noted that in a contempt 
motion filed by the appellant in March 1992, alleging an 
arrearage, she failed to point out that the veteran had made 
some of the court ordered support payments.  The veteran 
related that in July 1994, the court suspended support 
payments as the appellant could not be located, and that in 
1996 some payments made but not delivered to the appellant 
were returned to him.  Finally, the attorney stated that 
child support awarded at the time of the January 1998 
divorce, $763 monthly, was based on fraudulent 
representations made by the appellant to the effect that the 
veteran's yearly income was $54,000.  

Finally, during the July 2001 Travel Board hearing, the 
veteran's attorney added that throughout the relevant time 
period, the veteran attempted to reasonably contribute to the 
support of the minor child but was stymied by actions of the 
appellant.  The veteran testified that from 1989 to 1992 he 
made court ordered child support payments (to the court) but 
that at some point in 1992 was contacted by the child support 
agency and told to retrieve his money as the appellant could 
not be located; he noted that the court issued an order 
stopping payments.  The veteran also noted that some sort of 
civil judgment was obtained by the appellant in 1992 
(presumably for an arrearage), but was vacated when he 
presented the court order stopping payments.

The evidence of record is somewhat unclear and conflicting, 
particularly the testimony and other statements made by the 
veteran and appellant.  What is clear is that the veteran's 
disability compensation was increased for a dependent spouse, 
the appellant, and two children, one of whom was the subject 
minor child in this matter, effective in December 1985; and 
that the veteran was separated from the appellant and minor 
child in May 1986 or at least sometime prior to April 1987.  

The evidence also shows that by September 1988, the veteran 
was already behind in his court ordered child support, as he 
was ordered to pay $5 a month towards an arrearage at that 
time, and that while he was ordered at that time to pay $120 
per month in child support, he admittedly paid $100, although 
his income clearly outweighed his expenses.  Further, the 
evidence shows that by October 1989, there was an arrearage 
in the amount of $1,805.00, and a history of child support 
payments from the court clearly shows that the veteran did 
not make full court ordered child support payments during the 
years 1988 through 1992.  More recently, the evidence shows 
that as of July 1998, the veteran was close to $9,000 in 
arrears in his support payments for the minor child.  

The Board notes that at some point in 1992 or thereafter the 
appellant's (and minor child's) whereabouts became unknown to 
both the veteran and the court receiving his support 
payments, and that apparently the veteran was given back some 
of these payments due to this situation.  The Board notes 
that the veteran has made some support payments through the 
years, and realizes that it was through no apparent fault of 
his that some of the funds were returned because the 
appellant could not be located; and, that this may have 
ultimately added to his child support arrearage.  

Nonetheless, the evidence, both prior to this time and 
thereafter, shows that the veteran's support payments did not 
fully meet that amount ordered by the court, despite the fact 
that the veteran was financially able to meet these monthly 
payments.  Furthermore, it is noted that throughout the 
relevant time period, the veteran had been in receipt of 
additional VA compensation on behalf of the appellant and the 
minor child.  As noted, the evidence shows the veteran's 
income has outweighed his expenses.  On the other hand, 
however, the appellant's income, for the most part, has been 
outweighed by her expenses.  

In view of all of the above, the Board finds that a grant of 
an apportionment of the veteran's VA disability compensation 
to the appellant is warranted.  The evidence demonstrates 
that the veteran was not reasonably discharging his 
responsibility for the support of the appellant or the minor 
child during the relevant time period.  38 C.F.R. §§ 3.450, 
3.451 (2001).  Further, the evidence shows that such an 
apportionment would not cause the veteran or any other party 
in interest an undue hardship.  The Board has determined, 
therefore, that the appellant is entitled to an apportionment 
of the veteran's disability compensation in an amount equal 
to the amount of the increase in his compensation for a 
dependent spouse and one minor child.

Again, the record reflects that the appellant's monthly 
income has been outweighed by her expenses, and that the 
veteran failed to make full court ordered payments to her on 
behalf of the minor child. 

The Board is not unsympathetic to the veteran's situation.  
The Board also understands his frustration regarding the 
appellant and minor child's whereabouts during part of the 
relevant time period and the confusion no doubt created by 
the involvement of multiple jurisdictions in this matter.  
However, it is clear from the record that during the relevant 
period, the veteran actually received additional compensation 
benefits for his dependents, including the appellant and 
minor child.  Such payment contemplates that the veteran is 
in fact reasonably supporting his dependents.  In view of the 
sporadic support payments which he made on their behalf, and 
the Board's finding, above, that he was not reasonably 
discharging his obligation to support them, the Board finds 
it reasonable that the share of his compensation benefits 
representing additional dependency allowance for them should 
be apportioned to the appellant and child.  Because of the 
procedural course of this matter, such benefits have already 
been paid to the appellant for herself and the child during 
the period that they remained eligible and the apportionment 
award has, at this point, already terminated because their 
eligibility has now expired, due to the appellant's and 
veteran's divorce in January 1998, and due to the child's 
attainment of the age of eighteen years in May 2001.  See 
38 C.F.R. §§ 3.57, 3.450 (2001).  Therefore, this decision 
will not result in any future adjustment of the veteran's 
award due to the apportionment now granted.  Rather, this 
decision only authorizes an adjustment that has already been 
made in the past, and the Board emphasizes that the only 
benefits that were awarded to the appellant and minor child 
represented benefits paid based on their dependency.  That 
portion of his award representing the amount of compensation 
payable to the veteran for himself, or for any other 
dependent, based upon his service-connected disability, was 
not reduced by the apportionment granted to the appellant and 
minor child.  

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that allowing 
such an apportionment of the veteran's compensation benefits 
would not result in such deprivations with regard to the 
veteran.  38 C.F.R. §§ 3.451, 3.453 (2001). 

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant, on her behalf and on behalf of the veteran's 
minor child, are met.  Accordingly, the appeal in this regard 
is granted.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  Among other things, this law redefined 
the obligations of VA with respect to the duty to assist.  In 
this case, both parties have been given an opportunity to 
provide evidence (including financial information) and 
testimony, and neither party has referenced any missing 
evidence that might aid his or her claim or may otherwise 
affect the outcome of this matter.  The Board finds that VA 
has satisfied its duties to notify and to assist the 
appellant and the veteran.

ORDER

An apportionment of the veteran's VA disability compensation 
in an amount equal to the increase in the compensation for a 
dependent spouse and one minor child 
until January [redacted], 1998, and to an amount equal to an increase 
for a minor child thereafter until May [redacted], 2001, is granted 
to the appellant.



			
	D. C. Spickler	George R. Senyk
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	Gary L. Gick
Member, Board of Veterans' Appeals



 

